DETAILED ACTION

Terminal Disclaimer
The terminal disclaimer filed on April 22, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 11,079,081 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Amendment
Acknowledgment and entry is made of Amendment filed April 1, 2022.  Claims 11-13, 16 and 20 are amended.  Claims 11-20 are pending.  

Allowable Subject Matter
Claims 11-20 allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 11, Regarding claim 11, the prior art of record neither anticipates nor renders obvious the collective limitations of the claim, including a panel light mounting structure comprising: a first fixing slot configured to be disposed on the back of a light body, and a mounting bracket matching and snap-connected with the first fixing slot; wherein one side of the first fixing slot faces the mounting bracket and a bottom surface of the one side of the first fixing slot forms a first accommodating surface; wherein a side surface of the one side of the first fixing slot forms a first abutting surface and a top surface of the one side of the first fixing slot forms a second abutting surface; wherein one side of the second fixing slot faces the mounting bracket and a bottom surface of the one side of the second fixing slot forms a second accommodating surface, wherein a first side surface of the one side of the second fixing slot forms a third accommodating surface and a second side surface of the one side of the second fixing slot forms a third abutting surface and a top surface of the one side of the second fixing slot forms a fourth abutting surface; and the mounting bracket comprises a bottom plate, a first bent plate and a second bent plate formed by bending both ends of the bottom plate at a bending angle of approximately 90 degrees, respectively; and a first snap-in plate and a second snap-in plate, which are formed by the first bent plate and the second bent plate extending outward along the extending direction of the bottom plate, respectively; and{02616826.1}2 the first snap-in plate slides into the first fixing slot through the first accommodating surface, and simultaneously snap-connects with the matching first fixing slot through the first abutting surface and the second abutting surface; wherein the second snap-in plate slides into the second fixing slot through the second accommodating surface and the third accommodating surface, and simultaneously snap-connects with the matching second fixing slot through the third abutting surface and the fourth abutting surface.  The best prior art of record, Boulanger, discloses some of the features of the invention but does not specifically teach the particular arrangement of the surfaces of the first and second fixing slots and the relationship of the surfaces, and particular engagement with, the first snap-in plate and the second snap-in plate of the mounting bracket, respectively.  Claims 12 and 19-20 are allowable in that they are dependent on, and further limit claim 11.  
Regarding claim 13, the prior art of record neither anticipates nor renders obvious the collective limitations of the claim, including a panel light mounting structure comprising: a first fixing slot configured to be disposed on the back of a light body, and a mounting bracket matching and snap-connected with the first fixing slot; wherein one side of the first fixing slot faces the mounting bracket and a bottom surface of the one side of the first fixing slot forms a first accommodating surface; wherein a side surface of the one side of the first fixing slot forms a first abutting surface and a top surface of the one side of the first fixing slot forms a second abutting surface; and one side of a second fixing slot faces the mounting bracket and a bottom surface of the one side of the second fixing slot forms a second accommodating surface; wherein a first side surface of the one side of the second fixing slot forms a third accommodating surface and a second side surface of the one side of the second fixing slot forms a third abutting surface and a top surface of the one side of the second fixing slot forms a fourth abutting surface; and{02616826.1}3 the mounting bracket comprises a bottom plate, a first bent plate and a second bent plate formed by bending both ends of the bottom plate at a bending angle of approximately 90 degrees, respectively; and a first snap-in plate and a second snap-in plate, which are formed by the first bent plate and the second bent plate extending outward along the extending direction of the bottom plate, respectively; and  the first snap-in plate slides into the first fixing slot through the first accommodating surface, and simultaneously snap-connects with the matching first fixing slot through the first abutting surface and the second abutting surface; wherein the second snap-in plate slides into the second fixing slot through the second accommodating surface and the third accommodating surface, and simultaneously snap-connects with the matching second fixing slot through the third abutting surface and the fourth abutting surface; wherein the bottom of the first fixing slot extends laterally to both sides to form a first fixing plate; wherein the bottom of the second fixing slot extends laterally to both sides to form a second fixing plate; wherein the first fixing plate and the second fixing plate are respectively provided with fixing holes.  The best prior art of record, Boulanger, discloses some of the features of the invention but does not specifically teach the particular arrangement of the surfaces of the first and second fixing slots and the relationship of the surfaces, and particular engagement with, the first snap-in plate and the second snap-in plate of the mounting bracket, respectively.  Claims 14-15 are allowable in that they are dependent on, and further limit claim 13.  
Regarding claim 16, the prior art of record neither anticipates nor renders obvious the collective limitations of the claim, including a panel light mounting structure comprising: a first fixing slot configured to be disposed on the back of a light body, and a mounting bracket matching and snap-connected with the first fixing slot; wherein one side of the first fixing slot faces the mounting bracket and a bottom surface of the one side of the first fixing slot forms a first accommodating surface; wherein a side surface of the one side of the first fixing slot forms a first abutting surface and a top surface of the one side of the first fixing slot forms a second abutting surface; and one side of a second fixing slot faces the mounting bracket and a bottom surface of the one side of the second fixing slot forms a second accommodating surface; wherein a first side surface of the one side of the second fixing slot forms a third accommodating surface and a second side surface of the one side of the second fixing slot forms a third abutting surface and a top surface of the one side of the second fixing slot forms a fourth abutting surface; and{02616826.1}3 the mounting bracket comprises a bottom plate, a first bent plate and a second bent plate formed by bending both ends of the bottom plate at a bending angle of approximately 90 degrees, respectively; and a first snap-in plate and a second snap-in plate, which are formed by the first bent plate and the second bent plate extending outward along the extending direction of the bottom plate, respectively; and  the first snap-in plate slides into the first fixing slot through the first accommodating surface, and simultaneously snap-connects with the matching first fixing slot through the first abutting surface and the second abutting surface; wherein the second snap-in plate slides into the second fixing slot through the second accommodating surface and the third accommodating surface, and simultaneously snap-connects with the matching second fixing slot through the third abutting surface and the fourth abutting surface; wherein a connecting plate is disposed between the two bottom plate, and a positioning plate is provided on the connecting plate.  The best prior art of record, Boulanger, discloses some of the features of the invention but does not specifically teach the particular arrangement of the surfaces of the first and second fixing slots and the relationship of the surfaces, and particular engagement with, the first snap-in plate and the second snap-in plate of the mounting bracket, respectively.  Claims 17-18 are allowable in that they are dependent on, and further limit claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P GRAMLING whose telephone number is (571)272-9082.  The examiner can normally be reached on Monday-Friday 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN P GRAMLING/           Primary Examiner, Art Unit 2875